Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 01, 2019

The Court of Appeals hereby passes the following order:

A19A1808. PRESTON CALHOUN v. THE STATE.

      A jury found Preston Calhoun guilty of four counts of aggravated assault and
one count each of armed robbery and false imprisonment. On appeal, this court
affirmed the majority of Calhoun’s convictions, but reversed one aggravated assault
conviction. See Calhoun v. State, 318 Ga. App. 835 (734 SE2d 809) (2012).
Following remittitur, Calhoun was resentenced on August 14, 2013. In 2018, Calhoun
filed a motion to vacate an allegedly void conviction. On December 5, 2018, the trial
court dismissed the motion, and Calhoun filed a notice of appeal on January 11, 2019.
We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Calhoun filed his notice of appeal 37 days
after entry of the trial court’s order. Accordingly, we lack jurisdiction to consider this
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/01/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.